DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 17—19, 21—23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernando et al. (US 2013/0214781 A1)in view of Beck (US 2015/0212183 A1) in view of Hargreaves et al. (US 2009/0072826 A1).
Regarding claim 1
Hernando discloses
A method of magnetic resonance (MR) imaging of an object placed in an
examination volume of a MR device ({0002]—[0004]) the method comprising the
steps of:
subjecting the object to an imaging sequence ([0032]), which comprises at
least one excitation RF pulse ([0011]) and switched magnetic field gradients
([0028]), wherein two echo signals, a first echo signal and a second echo signal,



are generated at different echo times (TE1, TE2) ([0004]), acquiring the echo signals from the object ([0020]—[0022]),
Although strongly implied, Hernando does not explicitly disclose
“reconstructing a water image and/or a fat image from the echo signals,
wherein contributions from water and fat to the echo signals are separated using a
two-point Dixon technique in a first region of k-space and a single-point Dixon
technique in a second region of k-space, wherein the first region is different from
the second region”.
Beck, however, discloses reconstructing a water image and/or a fat image from the echo signals ([0018]),
wherein contributions from water and fat to the echo signals are separated
using a two-point Dixon technique ([0026]) in a first region of k-space and a
single-point Dixon technique ([0016]).
Hernando in view of Beck do not explicitly teach
“wherein the first region of k-space is different from the second region”.
Hargreaves, however, teaches
wherein the first region of k-space is different from the second region of k-space ([0003] & [0049], the two different regions are “liver region” and “knee region”).
It would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to include the “one-point, two-point Dixon technique” as taught by Beck as well as the “different k-space
regions” as taught by Hargreaves in the method of Hernando.
The justification for this modification would be to use the propeller MRI
technique for motion-correction ([0003], Beck).
Regarding claim 2
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hargreaves, applied to claim 2, further teaches
wherein the two echo signals are acquired using bipolar readout magnetic
field gradients (FIG. 2, [0014] & [0023]—[0024]).
Regarding claim 5
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hargreaves applied to claim 5 further teaches
wherein the two echo signals are corrected for k-space misalignments prior
to reconstructing the water and fat images ([0039]).
Regarding claim 17
Hernando in view of Beck in view of Hargreaves teach
wherein the MR device is configured to perform the steps of the method of

any one claim 1.
Hernando applied to claim 17 further teaches MR device comprising at least one main magnet coil for generating a uniform, static magnetic field B0 within an examination volume ([0003]), a number of gradient coils for generating switched magnetic field gradients in different spatial directions within the examination volume ([0011]), at least one RF coil for generating RF pulses within the examination volume and/or for receiving MR signals from an object positioned in the examination volume ([0011]), a control unit (FIG. 1, Ref 330, [0032]) for controlling the temporal succession of RF pulses ({0029]) and switched magnetic field gradients, and a reconstruction unit for reconstructing MR images from the received MR signals ([0035]).
Regarding claim 18
Hernando in view of Beck in view of Hargreaves teach a medium for
executing the method of claim 1.
Beck applied to claim 18 further teaches
A computer program to be run on a magnetic resonance (MR) device, which
computer program comprises instructions stored on a non-transitory computer
readable program ([0007]).
	Regarding claim 19


	Hernando in view of Beck in view of Hargreaves teach the tangible, non-statutory computer readable medium of claim 18,
	Hargreaves applied to claim 19 further teaches 
wherein the two echo signals are acquired using bipolar readout magnetic field gradients (FIG. 2, [0014] & [0023]—[0024]).
Regarding claim 21
	Hernando in view of Beck in view of Hargreaves teach the tangible, non-statutory computer readable medium of claim 18,
Hargreaves applied to claim 21 further teaches 
wherein the two echo signals are corrected for k-space misalignments prior to reconstructing the water and fat images ([0036]—[0039], the water and the fat images are reconstructed out of k-space. This is well-known in the art.)
Regarding claim 22
	Hernando in view of Beck in view of Hargreaves teach the tangible, non-statutory computer readable medium of claim 18,
Hargreaves applied to claim 22 further teaches 
wherein the two echo signals are corrected for phase errors and image space
misalignments due to main field inhomogeneity prior to reconstructing the water and fat images ([0042], the phase errors are corrected by a least-squares technique before image reconstruction).

Regarding claim 23
	Hernando in view of Beck in view of Hargreaves teach the tangible, non-statutory computer readable medium of claim 18,
Beck applied to claim 23 teaches 
wherein the first k-space region covers a central portion of k-space ([0014] & [0043]), while the second k-space region covers a peripheral portion of k-space (it is well-known in the art that central k-space has “contrast” and outer k-space has the resolution).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hernando et al. (US 2013/0214781 A1)in view of Beck (US 2015/0212183 A1) in
view of Hargreaves et al. (US 2009/0072826 A11) in view of Ma (US 2015/0161784 A1).
Regarding claim 3
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Although strongly implied, Hernando in view of Beck in view of Hargreaves
do not explicitly teach
“wherein the single-point Dixon technique is applied to the first echo signal
data or the second echo signal data”.
Ma, however, teaches

wherein the single-point Dixon technique is applied to the first echo signal
data or the second echo signal data ([0036], Ma teaches single-point Dixon
technique with flexible echo times—so applied to “one of more echo signal data’).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “single-point Dixon
technique” as taught by Ma in the method of Hernando in view of Beck in view of
Hargreaves.
The justification for this modification would be to use an imaging technique
that corrects background or phase errors in images ({0015], Ma).
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernando et al. (US 2013/0214781 A1)in view of Beck (US 2015/0212183 A1) in view of Hargreaves et al. (US 2009/0072826 A1) in view of Boernert et al. (US 2013/0089271 A1).
Regarding claim 4
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hernando in view of Beck in view of Hargreaves do not explciitly teach
“wherein the single-point Dixon technique is applied in two individual
computation steps to the first echo signal data and the second echo signal data
respectively, wherein the contributions from water and fat are computed by

combining the results of the two individual computation steps”.
Boernert, however, teaches
Single-point Dixon reconstruction using computation techniques ([0019]—
[0023]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “computation
reconstruction technique” as taught by Boernert in the method of Hernando in view
of Beck in view of Hargreaves.
The justification for this modification would be to employ “parallel
imaging” to speed up the imaging process ([0022], Boernert).
Regarding claim 20
	Hernando in view of Beck in view of Hargreaves teach the tangible, non-statutory computer readable medium of claim 18,
Hernando in view of Beck in view of Hargreaves do not explicitly teach
“wherein the single-point Dixon technique is applied in two individual computation steps to first echo signal data and second echo signal data respectively, 
wherein the contributions from water and fat are computed by combining results of the two individual computation steps”.
Boernert, however, teaches 

wherein the single-point Dixon technique is applied in two individual computation steps to first echo signal data and second echo signal data respectively, 
wherein the contributions from water and fat are computed by combining results of the two individual computation steps ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “two steps calculation” 
as taught by Boernert in the medium of  Hernando in view of Beck in view of Hargreaves.
The justification for this modification would be to have high image quality during CS reconstruction ([0014], Boernert). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hernando et al. (US 2013/0214781 A1)in view of Beck (US 2015/0212183 A1) in
view of Hargreaves et al. (US 2009/0072826 A1) in view of Ma (US
2004/00640432 A1).
Regarding claim 6
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hernando in view of Beck in view of Hargreaves do not explicitly teach
“wherein the two echo signals are corrected for phase errors and image

space misalignments due to main field inhomogeneity prior to reconstructing the
water and fat images”.
Ma, however, teaches
wherein the two echo signals are corrected for phase errors and image space
misalignments due to main field inhomogeneity ([0007] & [0009]) prior to
reconstructing the water and fat images ([0007] & [0045)).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “phase error correction
for water/fat images” as taught by Ma in the method of Ma.
The justification for this modification would be to improve MRI timing and
image clarity ([0012], Ma).
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hernando et al. (US 2013/0214781 A1)in view of Beck (US 2015/0212183 A1) in
view of Hargreaves et al. (US 2009/0072826 A1) in view of Moriguchi et al. (US
2005/0033153 A1).
Regarding claim 7
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hernando in view of Beck in view of Hargreaves do not exactly teach
“wherein the first k-space region covers a central portion of k-space, while

the second k-space region covers a peripheral portion of k-space”.
Moriguchi, however, teaches
wherein the first k-space region covers a central portion of k-space, while
the second k-space region covers a peripheral portion of k-space ([0057]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “first and second
regions of k-space” as taught by Moriguchi in the method of Hernando in view of
Beck in view of Hargreaves.
The justification for this modification would be to implement variable
density spiral sampling k-space that assists with “image deblurring ([0057] &
ABSTRACT ).
Regarding claim 8
Hernando in view of Beck in view of Hargreaves teach the method of claim
1.
Hernando in view of Beck in view of Hargreaves do not explicitly teach
“wherein the first and second k-space regions are determined according to
the conditioning of the inverse problems of the two-point and single-point Dixon
techniques in the respective k-space regions”.
Moriguchi, however, teaches
wherein the first and second k-space regions are determined according to the

conditioning of the inverse problems of the two-point and single-point Dixon
techniques in the respective k-space regions ({0005]—[0007] & [0057]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “first and second
regions of k-space” as taught by Moriguchi in the method of Hernando in view of
Beck in view of Hargreaves.
The justification for this modification would be to implement variable
density spiral sampling k-space that assists with “image deblurring ([0057] &
ABSTRACT ).
Allowable Subject Matter
Regarding claim 9
Nothing in the prior art of record teaches or discloses:
“wherein the contributions from water and fat are assumed to be Hermitian
in k-space in those k-space regions in which the inverse problem of the respective
two-point or single-point Dixon technique is ill-conditioned”.
In conjunction with the rest of the claim.
Regarding claim 10
“wherein the two-point Dixon technique and/or the single-point Dixon
technique are applied without regularization”’.
In conjunction with the rest of the claim.

Regarding claim 11
Claim 11 is allowed.
Nothing in the prior art of record teaches or discloses:
“wherein the contributions from water and fat are assumed to be Hermitian
in k-space in those k-space regions in which the inverse problem of the respective
two-point or single-point Dixon technique is ill-conditioned”’.
Regarding claims 12—16
Claims 12—16 are allowed due to their dependencies on claim 11.
Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.  Applicant has added the italicized in claim 1 “wherein first region of k-space is different from second region of k-space”. This was not present in the original claim.  The initial claim 1 (2/20/2020) merely said “wherein the first region is different from the second region”.  However, Beck in [0016] definitively teaches:
	k-space blade data the signal from fat-protons and from water-protons may be "in phase", while in the second k-space blade data they are "opposed phase".

	The two k-spaces being different regions is inherent.  It is well-known in the art that Dixon data is acquired in phase and out of phase are acquired so that later, after in-phase/out of phase images are created, the images can be superimposed on 


each other to yield “fat only” and “water only” images. (See attached .PDF document in this office action). If the k-spaces were not different, this process 
could not happen, so the parts of k-space must be different or couldn’t yield phase-in/phase out data.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from
the examiner should be directed to FREDERICK WENDEROTH whose telephone
number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. -
4 p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule
an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto. gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax
phone number for the organization where this application or proceeding is assigned
is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.
/Frederick Wenderoth/
Examiner, Art Unit 2852
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852